NOT FOR PUBLICATION                            FILED
                    UNITED STATES COURT OF APPEALS                         MAY 6 2022
                                                                       MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT

JAMES D. COBLE,                                  No.   21-35371

                Plaintiff-Appellant,             D.C. No. 3:20-cv-05323-BAT

 v.
                                                 MEMORANDUM*
KILOLO KIJAKAZI, Acting Commissioner
of Social Security,

                Defendant-Appellee.

                    Appeal from the United States District Court
                      for the Western District of Washington
                    Brian Tsuchida, Magistrate Judge, Presiding

                       Argued and Submitted March 7, 2022
                                Portland, Oregon

Before: GRABER and VANDYKE, Circuit Judges, and REISS,** District Judge.

      Plaintiff James D. Coble timely appeals the district court’s judgment

affirming the Commissioner of Social Security’s denial of disability benefits. We

review de novo the district court’s order and “will disturb the denial of benefits



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The Honorable Christina Reiss, United States District Judge for the
District of Vermont, sitting by designation.
only if the decision ‘contains legal error or is not supported by substantial

evidence.’” Ford v. Saul, 950 F.3d 1141, 1153–54 (9th Cir. 2020) (quoting

Tommasetti v. Astrue, 533 F.3d 1035, 1038 (9th Cir. 2008)). We affirm.

      1. Substantial evidence supports the administrative law judge’s (“ALJ”)

rejection of the opinions of a psychologist and a mental health therapist in favor of

the opinions of two psychologists and a physician. Because Coble filed his claim

after March 27, 2017, the Commissioner’s revised regulation for evaluating

medical opinions governs. See 20 C.F.R. § 416.920c; see also Woods v. Kijakazi,

No. 21-35458, 2022 WL 1195334, at *3–4 (9th Cir. Apr. 22, 2022) (holding that

the regulation displaces our earlier guidance on how an ALJ must assess medical

opinions).1 The ALJ applied the correct legal standard under 20 C.F.R. § 416.920c,

explained how persuasive he found each medical opinion based on its

supportability and consistency with the record, and made “inferences reasonably

drawn from the record[.]” Tommasetti, 533 F.3d at 1038 (quoting Batson v.



1
  Coble challenges whether the revised regulation complies with the Administrative
Procedure Act, but he forfeited this argument by raising it for the first time in his
reply brief. See Shaibi v. Berryhill, 883 F.3d 1102, 1109 (9th Cir. 2017) (“[A]t
least when claimants are represented by counsel, they must raise all issues and
evidence at their administrative hearings in order to preserve them on appeal.”
(internal quotation marks omitted)); see also Paladin Assocs., Inc. v. Mont. Power
Co., 328 F.3d 1145, 1164 (9th Cir. 2003) (noting that “we ordinarily will not
consider matters on appeal that are not specifically and distinctly argued in an
appellant’s opening brief” (citing Kim v. Kang, 154 F.3d 996, 1000 (9th Cir.
1998))).

                                           2
Comm’r of Soc. Sec. Admin., 359 F.3d 1190, 1193 (9th Cir. 2004)).

      2. Substantial evidence supports the ALJ’s discounting of Coble’s testimony

regarding the intensity, persistence, and limiting effects of his symptoms, and the

ALJ gave “specific, clear and convincing reasons” for rejecting the testimony.

Garrison v. Colvin, 759 F.3d 995, 1015 (9th Cir. 2014) (internal quotation marks

omitted). For example, although Coble testified that his asthma was triggered by

general physical activity and pulmonary irritants and was not well controlled by

medication, the ALJ found that medical evidence undermined Coble’s claims of

disabling limitations. In 2016, Coble told a treating provider he had not had an

asthma attack since 2007 or 2008. Spirometry testing showed only “[m]ild airway

obstruction[,]” and chest and lung examinations were largely normal throughout

the relevant period. Even after his exposure to fire smoke in 2018 caused increased

symptoms, Coble’s asthma remained “[s]table” and his symptoms were “relieved

by use of an inhaler[.]”

      Similarly, Coble testified that he is unable to leave home for lengthy time

periods or interact with others, has poor concentration and memory, and

experiences regular and debilitating anxiety attacks. The ALJ permissibly found

that Coble’s activities, including going to a food festival, performing music in a

coffee shop, reconnecting with friends, and frequently going out in public, were

inconsistent with his claims of debilitating psychological symptoms. See Ghanim


                                          3
v. Colvin, 763 F.3d 1154, 1165 (9th Cir. 2014) (“Engaging in daily activities that

are incompatible with the severity of symptoms alleged can support an adverse

credibility determination.”). The ALJ further found that Coble’s significant

improvement with treatment was incongruous with his testimony. The ALJ

thoroughly and accurately described Coble’s “symptoms, course of treatment, and

bouts of remission, and thereby chart[ed] a course of improvement[.]” Garrison,

759 F.3d at 1018.

       3. Substantial evidence supports the Appeals Council’s denial of review

despite Coble’s submission of an April 2019 medical opinion from Dr. Terilee

Wingate. To the extent Dr. Wingate’s opinion is based on a new examination of

Coble, it postdates the ALJ’s decision and does not “relate[] to the period on or

before the ALJ’s decision.” Brewes v. Comm’r of Soc. Sec. Admin., 682 F.3d

1157, 1162 (9th Cir. 2012) (citing 20 C.F.R. § 404.970(b)). The April 2019

opinion is also substantially similar to Dr. Wingate’s 2016 opinion, which was

considered by the ALJ, rendering the later opinion cumulative. See 20 C.F.R.

§ 404.970(a)(5) (providing for remand in light of new evidence only if there is “a

reasonable probability that the additional evidence would change the outcome of

the decision”).

       AFFIRMED.




                                         4